DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no antecedent basis for the term “captured”.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1, 5, 8, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


5.	Claim(s) 1, 5, 8, and 9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vacik et al. (USP 6,834,722).
With respect to claim 1, Vacik et al. disclose a subassembly with at least two pressure sealing mechanisms, comprising (i) a burst disc (35) and (ii) a profile fitting recess (recess shown in SV, wherein 34 moves) in an inner passage of the subassembly and a profile plug (32 and 34) for landing, seating, being captured (wherein 32 and 34 are captured in SV due to the shape of the profile fitting recess – see figures 7B and 7B), sealing in the profile fitting recess configured to reseal the subassembly (see figures 7B and 7C wherein after the disc is burst 32 and 34 reseal the assembly).
With respect to claim 5, Vacik et al. disclose a subassembly for horizontal and vertical wellbore completions with at least two pressure sealing mechanisms, the pressure sealing mechanisms being (i) a single-use burst disc (35) for sealing and (ii) a profile fitting recess (recess shown in SV, wherein 34 moves) in an inner passage of the 
With respect to claim 8, Vacik et al. disclose wherein the profile fitting recess and the profile plug are configured to stop fluid flow from below the subassembly up through the subassembly when the profile plug is landed, seated, captured (wherein 32 and 34 are captured in SV due to the shape of the profile fitting recess – see figures 7B and 7B), and sealed in the profile fitting recess (see figure 7C, wherein since the sleeve 34 and ball 32 have moved downwardly, the flapper F has closed and hence fluid flow is stopped up through the subassembly).
With respect to claim 9, Vacik et al. disclose wherein the profile fitting recess and the mating profile plug are configured to stop fluid flow from below the subassembly up through the subassembly when the profile plug is landed, seated, captured (wherein 32 and 34 are captured in SV due to the shape of the profile fitting recess – see figures 7B and 7B) and sealed in the profile fitting recess (see figure 7C, wherein since the sleeve 34 and ball 32 have moved downwardly, the flapper F has closed and hence fluid flow is stopped up through the subassembly).

6.	Claim(s) 1, 5, 8, and 9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Budde (USP 5,390,736).

With respect to claim 5, Budde disclose a subassembly for horizontal and vertical wellbore completions with at least two pressure sealing mechanisms, the pressure sealing mechanisms being (i) a single-use burst disc (115) for sealing and (ii) a profile fitting recess (114) in an inner passage of the subassembly and a mating profile plug (1) for insertion into the profile fitting recess to land, seat, be captured in the fitting (wherein the top plug engages the bottom plug to prevent rotation and thus is captured – see column 4 lines 8-33), and form a seal when required for sealing (see figures 1 and 2, wherein 8 lands, seats and seals in 114).  
With respect to claim 8, Vacik et al. disclose wherein the profile fitting recess and the profile plug are configured to stop fluid flow from below the subassembly up through the subassembly when the profile plug is landed, seated, captured (wherein the top plug engages the bottom plug to prevent rotation and thus is captured – see column 4 lines 8-33), and sealed in the profile fitting recess (see figures 1 and 2, wherein fluid cannot move through 2).
With respect to claim 9, Vacik et al. disclose wherein the profile fitting recess and the mating profile plug are configured to stop fluid flow from below the subassembly up .

Response to Arguments
7.	Applicant's arguments filed 4/20/21 have been fully considered but they are not persuasive. 
	The Applicant argues that the claims as amended overcome the references.  The Examiner respectfully disagrees.  First, it is noted that the specification does not have support for the limitation “captured”.  Second, Vacik teaches a plug (32 and 34) which is captured in the SV as it is housed and contained within the profile fitting and thus considered captured.  Budde teaches a plug which is captured as the male profile engages the bottom plug and is unable to rotate.  Therefore, the amendment does not overcome the references and the claims are rejected as noted above.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405.  The examiner can normally be reached on Monday-Friday 6-9am and 12:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (acting) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Nicole Coy/Primary Examiner, Art Unit 3672